In this case the original mandamus proceeding brought in this Court to compel the County Commissioners of Monroe County to levy the amount of taxes determined by the Board of Public Instruction to be levied for school purposes in that county, is abated and dismissed on the ground that the same matter has this day been determined by this Court on writ of error to a judgment of the Circuit Court ordering the peremptory writ to issue in regard to the same duty.
Mandamus proceeding abated and dismissed.
BUFORD, C.J., AND WHITFIELD, __________, TERRELL, BROWN AND DAVIS, J.J., concur.